

116 HR 6652 IH: Flexibility for Localities and Eligibility Expansion Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6652IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Bacon (for himself, Mr. Crawford, Mr. Armstrong, Mr. McCaul, Mr. Fortenberry, Mr. Carbajal, Mr. Panetta, Mr. Crow, Mr. Cisneros, Mrs. Luria, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to expand the permissible use of funds under the Coronavirus Relief Fund.1.Short titleThis Act may be cited as the Flexibility for Localities and Eligibility Expansion Act of 2020. 2.Expansion of permissible use of funds under the Coronavirus Relief FundSection 601(d) of the Social Security Act, as added by section 5001(a) of the CARES Act (Public Law 116–136), is amended to read as follows:(d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section—(1)to cover those costs of the State, Tribal government, or unit of local government (or of any other unit of local government with a population not greater than 500,000 within such State, Tribal government, or unit of local government) that—(A)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19);(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and(C)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020; or(2)to offset revenue shortfalls of the State, Tribal government, or unit of local government (or of any other unit of local government with a population not greater than 500,000 within such State, Tribal government, or unit of local government) that occurred due to such public health emergency during the period that begins on March 1, 2020, and ends on December 30, 2020, including shortfalls in—(A)taxes collected, including income tax, property tax, sales and use tax, restaurant tax, hotel tax, occupation tax, motor vehicle fuel tax, rental car tax, and payments in lieu of tax;(B)charges, rents, royalties, and fees, including utility fees, franchise fees, license fees, and permit fees;(C)intergovernmental transfers; and (D)dedicated revenue streams pledged for bond payments..